--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 18, 2015 by and
between the LifeMap Solutions, Inc. (“the Company”), a California corporation,
and Robert W. Peabody ("Executive").



1. Engagement; Position and Duties.



(a)                The Company agrees to employ Executive in the position
described on Exhibit A (which Exhibit A is a part of this Agreement) effective
as of the date of this Agreement. Executive shall perform the duties and
functions described on Exhibit A and such other duties as the executive(s) to
whom Executive reports or the Board of Directors of the Company may from time to
time determine.  Executive shall devote Executive’s best efforts, skills, and
abilities, on a full‑time basis, exclusively to the business of the Company and
its Related Companies pursuant to, and in accordance with, business policies and
procedures, as fixed from time to time by the Board of Directors (the
“Policies”).  Executive covenants and agrees that Executive will faithfully
adhere to and fulfill the Policies, including any changes to the Policies that
may be made in the future.  Executive may be provided with a copy of the
Company’s employee manual (the “Manual”) which contains the Policies.  The
Company may change its Policies from time to time, in which case Executive will
be notified of the changes in writing by a memorandum, a letter, or an update or
revision of the Manual.


(b)                Performance of Services for Related Companies.  In addition
to the performance of services for the Company, Executive shall, to the extent
so required by the Company, also perform services for any parent or subsidiary
of the Company ("Related Company"), provided that such services are consistent
with the kind of services Executive performs or may be required to perform for
the Company under this Agreement.  If Executive performs any services for any
Related Company, Executive shall not be entitled to receive any compensation in
addition to or in lieu of the compensation and remuneration provided under this
Agreement on account of such services for the Related Company.  The Policies
will govern Executive’s employment by the Company and any Related Companies for
which Executive is asked to provide Services. In addition, Executive covenants
and agrees that Executive will faithfully adhere to and fulfill such additional
policies as may established from time to time by the board of directors of any
Related Company for which Executive performs services, to the extent that such
policies and procedures differ from or are in addition to the Policies adopted
by the Company.


(c)                No Conflicting Obligations.  Executive represents and
warrants to the Company and each Related Company that Executive is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with Executive’s obligations under this Agreement or that would
prohibit Executive, contractually or otherwise, from performing Executive’s
duties as under this Agreement and the Policies.


(d)                No Unauthorized Use of Third Party Intellectual Property. 
Executive represents and warrants to the Company and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
the Company or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that the Company or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof.  Executive represents and
warrants to the Company and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.



--------------------------------------------------------------------------------

2. Compensation



(a)                Salary.  During the term of this Agreement, the Company shall
pay to the Executive the salary shown on Exhibit A.  Executive's salary shall be
paid in equal semi-monthly installments, consistent with the Company's regular
salary payment practices.  Executive's salary may be increased from time-to-time
by the Company, in the Company’s sole and absolute discretion, without affecting
this Agreement.


(b)                Bonus.  Executive may be eligible for an annual bonus, as may
be approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time.  Executive agrees that the Board of Directors of the Company
may follow the recommendations of the Compensation Committee of the board of
directors of the Company’s parent company in determining whether to a award
bonus or to establish performance goals or milestones.  Executive also agrees
that the Board of Directors and the Company are not obligated to adopt any bonus
plan, to maintain in effect any bonus plan that may now be in effect or that may
be adopted during the term of Executive’s employment, or to pay Executive a
bonus unless a bonus is earned under the terms and conditions of any bonus plan
adopted by the Company.


(c)                Expense Reimbursements. The Company or a Related Company
shall reimburse Executive for reasonable travel and other business expenses
incurred by Executive in the performance of Executive’s duties under this
Agreement, subject to the Policies and procedures in effect from time to time,
and provided that Executive submits supporting vouchers.  Executive will be
based in Texas and will commute at the Company’s expense to the Company offices
in San Jose and NYC when required.


(d)                Benefit Plans.  Executive may be eligible (to the extent
Executive qualifies) to participate in certain retirement, pension, life,
health, accident and disability insurance, stock option plan or other similar
employee benefit plans which may be adopted by the Company (or a Related
Company) for its employees. the Company and the Related Companies have the
right, at any time and without any amendment of this Agreement, and without
prior notice to or consent from Executive, to adopt, amend, change, or terminate
any such benefit plans that may now be in effect or that may be adopted in the
future, in each case without any further financial obligation to Executive.  Any
benefits to which Executive may be entitled under any benefit plan shall be
governed by the terms and conditions of the applicable benefit plan, and any
related plan documents, as in effect from time to time.  If Executive receives
any grant of stock options or restricted stock under any stock option plan or
stock purchase plan of the Company or any Related Company, the terms and
conditions of the stock options or restricted stock, and Executive’s rights with
respect to the stock options or restricted stock, shall be governed by (i) the
terms of the applicable stock option or stock purchase plan, as the same may be
amended from time to time, and (ii) the terms and conditions of any stock option
agreement or stock purchase agreement and related agreements that Executive may
sign or be required to sign with respect to the stock options or restricted
stock.


(e)                Vacation; Sick Leave.  Executive shall be entitled to the
number of days of vacation and sick leave (without reduction in compensation)
during each calendar year shown on Exhibit A or as may be provided by the
Policies.  Executive’s vacation shall be taken at such time as is consistent
with the needs and Policies of the Company and its Related Companies.  All
vacation days and sick leave days shall accrue annually based upon days of
service.  Executive’s right to leave from work due to illness is subject to the
Policies and the provisions of this Agreement governing termination due to
disability, sickness or illness.  The Policies governing the disposition of
unused vacation days and sick leave days remaining at the end of the Company's
fiscal year shall govern whether unused vacation days or sick leave days will be
paid, lost, or carried over into subsequent fiscal years.


2

--------------------------------------------------------------------------------

3.                   Competitive Activities. During the term of Executive's
employment, and for six months thereafter, Executive shall not, for Executive or
any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by the Company or any Related
Company.  During the term of Executive's employment, Executive shall not,
directly or indirectly as an employee, contractor, officer, director, member,
partner, agent, or equity owner, engage in any activity or business that
competes or could reasonably be expected to compete with the business of the
Company or any Related Company.  Executive acknowledges that there is a
substantial likelihood that the activities described in this Section would (a)
involve the unauthorized use or disclosure of the Company's or a Related
Company's Confidential Information and that use or disclosure would be extremely
difficult to detect, and (b) result in substantial competitive harm to the
business of the Company or a Related Company.  Executive has accepted the
limitations of this Section as a reasonably practicable and unrestrictive means
of preventing such use or disclosure of Confidential Information and preventing
such competitive harm.



4. Inventions/Intellectual Property/Confidential Information



(a)                As used in this Agreement, “Intellectual Property” means any
and all inventions, discoveries, formulas, improvements, writings, designs, or
other intellectual property.  Any and all Intellectual Property relating to or
in any way pertaining to or connected with the systems, products, apparatus, or
methods employed, manufactured, constructed, or researched by the Company, or
any Related Company, which Executive may conceive or make while performing
services for the Company or a Related Company shall be the sole and exclusive
property of the Company or the applicable Related Company.  Executive hereby
irrevocably assigns and transfers to the Company, or a Related Company, all
rights, title and interest in and to all Intellectual Property that Executive
may now or in the future have under patent, copyright, trade secret, trademark
or other law, in perpetuity or for the longest period otherwise permitted by
law, without the necessity of further consideration.  the Company and the
Related Companies will be entitled to obtain and hold in their own name all
copyrights, patents, trade secrets, trademarks and other similar registrations
with respect to such Intellectual Property.


(b)                Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to the Company or any Related
Company includes all rights of paternity, integrity, disclosure and withdrawal,
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like (collectively “Moral Rights”).  To
the extent Executive retains any such Moral Rights under applicable law,
Executive hereby ratifies and consents to any action that may be taken with
respect to such Moral Rights by or authorized by the Company or a Related
Company and agrees not to assert any Moral Rights with respect thereto. 
Executive shall confirm in writing any such ratifications, consents, and
agreements from time to time as requested by the Company or Related Company.


(c)                Execution of Documents; Power of Attorney.  Executive agrees
to execute and sign any and all applications, assignments, or other instruments
which the Company or a Related Company may deem necessary in order to enable the
Company or a Related Company, at its expense, to apply for, prosecute, and
obtain patents of the United States or foreign countries for the Intellectual
Property, or in order to assign or convey to, perfect, maintain or vest in the
Company or a Related Company the sole and exclusive right, title, and interest
in and to the Intellectual Property.  If the Company or a Related Company is
unable after reasonable efforts o secure Executive’s signature, cooperation or
assistance in accordance with the preceding sentence, whether because of
Executive’s incapacity or any other reason whatsoever, Executive hereby
designates and appoints the Company or any Related Company or its designee as
Executive’s agent and attorney-in-fact, to act on Executive’s behalf, to execute
and file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s or a Related
Company’s rights in the Intellectual Property.  Executive acknowledges and
agrees that such appointment is coupled with an interest and is irrevocable.


3

--------------------------------------------------------------------------------

(d)                Disclosure of Intellectual Property.  Executive agrees to
disclose promptly to the Company or a Related Company all Intellectual Property
which Executive may create or conceive solely, jointly, or commonly with
others.  This paragraph is applicable whether or not the Intellectual Property
was made under the circumstances described in paragraph (a) of this Section. 
Executive agrees to make such disclosures understanding that they will be
received in confidence and that, among other things, they are for the purpose of
determining whether or not rights to the related Intellectual Property is the
property of the Company or a Related Company.


(e)                Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of the
Company or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of the Company
or a Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of the Company or a Related Company, or (ii)
which does not result from any work performed by Executive for the Company or a
Related Company.  All Intellectual Property that (1) results from the use of
equipment, supplies, facilities, or trade secret information of the Company or a
Related Company; (2) relates, at the time of conception or reduction to practice
of the invention, to the business of the Company or a Related Company, or actual
or demonstrably anticipated research or development of the Company or a Related
Company; or (3) results from any work performed by Executive for the Company or
a Related Company shall be assigned and is hereby assigned to the Company or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit B.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by the
Company or a Related Company that relates to the actual or proposed business of
the Company or a Related Company is not within the scope of this Agreement,
Executive has listed it on Exhibit C in a manner that does not violate any third
party rights.


(f)                Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of the Company and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information.  Confidential Information
also shall include any information of any kind, whether belonging to the
Company, a Related Company, or any third party, that the Company or a Related
Company has agreed to keep secret or confidential under the terms of any
agreement with any third party.  Confidential Information does not include:  (i)
information that is or becomes publicly known through lawful means other than
unauthorized disclosure by Executive; (ii) information that was rightfully in
Executive's possession prior to Executive’s employment with the Company and was
not assigned to the Company or a Related Company or was not disclosed to
Executive in Executive’s capacity as a director or other fiduciary of the
Company or a Related Company; or (iii) information disclosed to Executive, after
the termination of Executive’s employment by the Company, without a confidential
restriction by a third party who rightfully possesses the information and did
not obtain it, either directly or indirectly, from the Company or a Related
Company, and who is not subject to an obligation to keep such information
confidential for the benefit of the Company, a Related Company, or any third
party with whom the Company or a Related Company has a contractual
relationship.  Executive understands and agrees that all Confidential
Information shall be kept confidential by Executive both during and after
Executive’s employment by the Company or any Related Company.  Executive further
agrees that Executive will not, without the prior written approval by the
Company or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by the Company or a
Related Company in the course of Executive’s employment.


4

--------------------------------------------------------------------------------

5.                   Termination of Employment.  Executive understands and
agrees that Executive’s employment has no specific term.  This Agreement, and
the employment relationship, are "at will" and may be terminated by Executive or
by the Company (and the employment of Executive by any Related Company may be
terminated by the Related Company) with or without cause at any time by notice
given orally or in writing.  Except as otherwise agreed in writing or as
otherwise provided in this Agreement, upon termination of Executive's
employment, the Company and the Related Companies shall have no further
obligation to Executive by way of compensation or otherwise as expressly
provided in this Agreement or in any separate employment agreement that might
then exist between Executive and a Related Company.


(a)                  Payments Due Upon Termination of Employment.  Upon
termination of Executive's employment with the Company and all Related Companies
at any time and for any reason, Executive will be entitled to receive only the
severance benefits set forth below, but Executive will not be entitled to any
other compensation, award, or damages with respect to Executive’s employment or
termination of employment.


(i)          Termination for Cause, Death, Disability, or Resignation.  In the
event of the termination of Executive’s employment by the Company for Cause, or
termination of Executive’s employment as a result of death, Disability, or
resignation, Executive will be entitled to receive payment for all accrued but
unpaid salary, accrued but unpaid bonus, if any, and vacation accrued as of the
date of termination of Executive’s employment.  Executive will not be entitled
to any cash severance benefits or additional vesting of any stock options or
other equity or cash awards.


(ii)         Termination Without Cause.  In the event of  termination of
Executive’s employment by the Company without Cause after 12 months of
employment, Executive will be entitled to (A) the benefits set forth in
paragraph (a)(i) of this Section, and (B) payment in an amount equal to: six
months’ base salary, which may be paid in a lump sum or, at the election of the
Company, in installments consistent with the payment of Executive's salary while
employed by the Company, subject to such payroll deductions and withholdings as
are required by law, and (C) payment, for a period of six months, of any health
insurance benefits that Executive was receiving at the time of termination of
Executive’s employment, under a the Company employee health insurance plan
subject to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and (D)
accelerated vesting of fifty percent (50%) of any then unvested stock options as
may have been granted to Executive by the Company.  This paragraph shall not
apply to (x) termination of Executive’s employment by a Related Company if
Executive remains employed by the Company, or (y) termination of Executive’s
employment by the Company if Executive remains employed by a Related Company.


5

--------------------------------------------------------------------------------

(iii)        Change of Control.  In the event the Company (or any successor in
interest to the Company that has assumed the Company's obligation under this
Agreement) terminates Executive's employment without Cause within twelve (12)
months following a Change in Control, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section, and (B) a lump sum
payment of an amount equal to twelve months base salary, which shall be paid in
a lump sum, subject to such payroll deductions and withholdings as are required
by law, and (C) payment, for a period of twelve months, of any health insurance
benefits that Executive was receiving at the time of termination of Executive’s
employment under a the Company employee health insurance plan subject to COBRA.
This paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by the Company or a successor in
interest, or (y) termination of Executive’s employment by the Company or a
successor in interest if Executive remains employed by a Related Company.


(b)                 Release.  Any other provision of this Agreement
notwithstanding, paragraphs (a)(ii) and (a)(iii) of this Section shall not apply
unless the Executive (i) has executed a general release of all claims against
the Company or its successor in interest and the Related Companies (in a form
prescribed by the Company or its successor in interest),  (ii) has returned all
property in the Executive's possession belonging the Company or its successor in
interest and any Related Companies, and (iii) if serving as a director of the
Company or any Related Company, has tendered his written resignation as a
director as provided in Section 7.


(c)                 Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)          "Affiliated Group" means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting Securities entitling them to elect a majority of the directors of
the Company.


(ii)         "Cause" means: (A) the failure to properly perform Executive's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to the Company or any Related Company; (C) conviction of, or plea
of guilty or "no contest" to, any felony, or a crime involving moral turpitude;
(D) breach of any provision of this Agreement or any provision of any
proprietary information and inventions agreement with the Company or any Related
Company; (E) failure to follow the lawful directions of the Board of Directors
of the Company or any Related Company; (F) chronic alcohol or drug abuse; (G)
obtaining, in connection with any transaction in which the Company, any Related
Company, or any of the Company’s affiliates is a party, a material undisclosed
financial benefit for Executive or for any member of Executive’s immediate
family or for any corporation, partnership, limited liability company, or trust
in which Executive or any member of Executive’s immediate family owns a material
financial interest; or (H) harassing or discriminating against, or participating
or assisting in the harassment of or discrimination against, any employee of the
Company (or a Related Company or an affiliate of the Company) based upon gender,
race, religion, ethnicity, or nationality.


(iii)        "Change of Control" means (A) the acquisition of Voting Securities
of the Company by a Person or an Affiliated Group entitling the holder thereof
to elect a majority of the directors of the Company; provided, that an increase
in the amount of Voting Securities held by a Person or Affiliated Group who on
the date of this Agreement owned beneficially owned (as defined in Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of the Company; or (C) a merger or consolidation
of the Company with or into another corporation or entity in which the
stockholders of the Company immediately before such merger or consolidation do
not own, in the aggregate, Voting Securities of the surviving corporation or
entity (or the ultimate parent of the surviving corporation or entity) entitling
them, in the aggregate (and without regard to whether they constitute an
Affiliated Group) to elect a majority of the directors or persons holding
similar powers of the surviving corporation or entity (or the ultimate parent of
the surviving corporation or entity); provided, however, that in no event shall
any transaction described in clauses (A), (B) or (C) be a Change of Control if
all of the Persons acquiring Voting Securities or assets of the Company or
merging or consolidating with the Company are one or more Related Companies.


6

--------------------------------------------------------------------------------

(iv)         "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(v)          "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vi)         "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.                 Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to the Company and all Related Companies all equipment and other property
belonging to the Company and the Related Companies, and all originals and copies
of Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control:  (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of the Company and any Related Companies; (d) any and all
Intellectual Property developed by Executive during the course of employment;
and (e) the Manual and memoranda related to the Policies.


7.                 Resignation as a Director on Termination of Employment.  If
Executive’s employment by the Company is terminated for any reason or for no
reason, whether by way of resignation, Disability, or termination by the Company
with or without Cause, and if Executive is then a member of the Board of
Directors of the Company or any Related Company, Executive shall within two
business days after such termination of employment resign from the Board of
Directors of the Company and from the board of directors of each and every
Related Company, by delivering to the Company (and each Related Company, as
applicable) a letter or other written communication addressed to the Board of
Directors of the Company (and each Related Company, as applicable) stating that
Executive is resigning from the Board of Directors of the Company (and each
Related Company, as applicable) effective immediately.  A business day shall be
any day other than a Saturday, Sunday, or federal holiday on which federal
offices are closed.


7

--------------------------------------------------------------------------------

8.                  Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between the Company or any Related Company and Executive,
including but not limited to (a) those involving the construction or application
of any of the terms, provisions, or conditions of this Agreement or the
Policies; (b) all contract or tort claims of any kind; and (c) any claim based
on any federal, state, or local law, statute, regulation, or ordinance,
including claims for unlawful discrimination or harassment, shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association.  Judgment on the award rendered
by the arbitrator(s) may be entered by any court having jurisdiction over the
Company and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless the Company or a Related Company and Executive mutually
agree otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).  the Company, or a Related Company if the Related
Company is a party to the arbitration proceeding, shall pay the arbitrator’s
fees and costs.  Executive shall pay for Executive’s own costs and attorneys'
fees, if any.  the Company and any Related Company that is a party to an
arbitration proceeding shall pay for its own costs and attorneys' fees, if any. 
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys' fees, the arbitrator may award reasonable attorneys' fees and
costs to the prevailing party.


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


9.                  Severability. In the event that any of the provisions of
this Agreement or the Policies shall be held to be invalid or unenforceable in
whole or in part, those provisions to the extent enforceable and all other
provisions shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included in this Agreement or the
Policies.  In the event that any provision relating to a time period of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period such court deems reasonable and enforceable, then the time
period of restriction deemed reasonable and enforceable by the court shall
become and shall thereafter be the maximum time period.


10.              Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.


11.              Complete Agreement, Modification.  This Agreement is the
complete agreement between Executive and the Company on the subjects contained
in this Agreement.  This Agreement supersedes and replaces all previous
correspondence, promises, representations, and agreements, if any, either
written or oral with respect to Executive’s employment by the Company or any
Related Company and any matter covered by this Agreement.  No provision of this
Agreement may be modified, amended, or waived except by a written document
signed both by the Company and Executive.


8

--------------------------------------------------------------------------------

12.              Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


13.              Assignability.  This Agreement, and the rights and obligations
of Executive and the Company under this Agreement, may not be assigned by
Executive.  the Company may assign any of its rights and obligations under this
Agreement to any successor or surviving corporation, limited liability company,
or other entity resulting from a merger, consolidation, sale of assets, sale of
stock, sale of membership interests, or other reorganization, upon condition
that the assignee shall assume, either expressly or by operation of law, all of
the Company's obligations under this Agreement.


14.              Survival.  This Section 14 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.


15.              Notices.  Any notices or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by certified mail, return receipt requested, or sent by next business day
air courier service, or personally delivered to the party to whom it is to be
given at the address of such party set forth on the signature page of this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 15).


9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the day and year first above written.
 
 
EXECUTIVE:





 /s/Robert W. Peabody  
Robert W. Peabody
 





Address:
 


LIFEMAP SOLUTIONS, INC.
 

 
By:
 /s/Corey Bridges      
Corey Bridges
   
Title:
Chief Executive Officer
   
Address: 
               

10

--------------------------------------------------------------------------------

EXHIBIT A


Job Title:  Chief Financial Officer


Description of Job and Duties:


Executive's duties shall include, but shall not be limited to:  (i) preparing
and maintaining financial books, accounts, and related records of the Company
and any subsidiaries, in accordance with generally accepted accounting
standards; (ii) setting up and administering policies, procedures, and controls
over financial reporting and disclosure to comply with the financial reporting
and disclosure requirements of BioTime, Inc. (“BioTime”) (the indirect parent of
the Company), the Company, and any subsidiaries under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and other applicable laws and
regulations, and to assure that all external reporting to third parties and all
internal reporting within BioTime, the Company and its subsidiaries with respect
to the operations of the Company and its subsidiaries is timely, proper, and
accurate; (iii) preparing annual, quarterly and other interim financial
statements and reports, including also such pro forma financial statements of
the Company and its subsidiaries as may from time to time be required, for
BioTime, the Company and its subsidiaries, in accordance with generally accepted
accounting standards; (iv) preparing annual reports on Form 10-K, quarterly
reports on Form 10-Q, and current reports on Form 8-K, and all amendments
thereto, and any other reports and filings as may be required under the Exchange
Act or under any other Federal or state securities laws, or under the rules and
regulations of any securities exchange on which securities issued by the Company
or any subsidiary may be listed or may be traded; (v) communicating and
cooperating with the independent registered accountants of BioTime or the
Company and its subsidiaries in connection with any audit or review of the
financial statements, records or accounts of BioTime, the Company or any
subsidiary; (vi) setting up and administering policies, procedures, and
financial controls as may be required for any grant financed project or under
the terms of any agreement governing any project conducted by the Company or any
subsidiary with any third party collaborator; (vii) maintaining or managing all
accounts payable, accounts receivable, and payrolls for the Company and any
subsidiaries; (viii) establishing and maintaining Company and subsidiary bank
accounts and other accounts with financial institutions, and managing the
deposit and withdrawal of funds therefrom; (ix) managing the investment of the
Company and subsidiary cash, deposit accounts, certificates of deposit,
securities, and similar assets; (x) preparing and filing registration
statements, prospectuses, and other disclosure documents, applications, and
reports under the Securities Act of 1933, as amended, and the securities laws of
any state or foreign jurisdiction in connection with any offer, sale, purchase,
exchange, tender offer, distribution, or acquisition of securities by the
Company or any subsidiary; and (xii) such other duties as the Board of
Directors, the Chairman of the Board, or the Chief Executive Officer may from
time to time determine


Annual Base Salary:  $250,000


Company Stock Options:  Options to purchase 1% of the Company’s common stock
under the Company’s Stock Option Plan, at such price per share and on such other
terms and conditions consistent with the Plan as the Board of Directors
determines.  Monthly vesting over a 4 year term.  10 year life on the option
grant.  Another 1% incentive option to be based upon achieving certain agreed
upon milestones, subject to approval of the Board of Directors of the Company of
an executive bonus-stock program and Executive entering into the Company’s
applicable standard form of employee stock option agreement.


11

--------------------------------------------------------------------------------

PTO time available:   4 weeks annually


12

--------------------------------------------------------------------------------

EXHIBIT B


California Labor Code Section 2870.


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)                Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)             Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)            Result from any work performed by the employee for his employer.


(b)                To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.


13

--------------------------------------------------------------------------------

EXHIBIT C


PRIOR MATTERS


None
 
 
14

--------------------------------------------------------------------------------